 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 1 of 15 PageID 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                  (Tampa Division)

LEGION SYSTEMS, LLC,
a Florida limited liability company,

                Plaintiff,

v.                                                              Case No.: 8:20-CV-02321

VALIANT GLOBAL DEFENSE SERVICES, INC.,
a Delaware corporation,

            Defendant.
____________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Plaintiff, Legion Systems, LLC, by and through undersigned counsel, sues Defendant,

Valiant Global Defense Services, Inc., successor-in-interest to Cubic Global Defense, Inc., and

alleges:

I.      Parties, Jurisdiction and Venue:

        1.      Plaintiff, Legion Systems, LLC (“Legion”), is a Florida limited liability company

with its principal place of business in Tampa, Hillsborough County, Florida. It is a “citizen” of

the State of Florida for purposes of 28 U.S.C. §1332(c)(1).

        2.      Defendant, Valiant Global Defense Services, Inc. (“Valiant”), is a Delaware

corporation with its principal place of business in Virginia. It is a “citizen” of the State of Delaware

and the State of Virginia for purposes of 28 U.S.C. §1332(c)(1). Valiant is the successor-in-interest

to Cubic Global Defense, Inc. (“Cubic”). Valiant registered with the Florida Secretary State for

the privilege to engage in business in the State of Florida and has been doing so at all material

times. Valiant has appointed a registered agent in Florida to accept service of process on its behalf.



                                                   1
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 2 of 15 PageID 2




       3.      This Court has subject matter jurisdiction under 28 U.S.C. §1332 over each claim

asserted herein because the citizenship of the parties is diverse and the amount in controversy in

each claim exceeds $75,000.00 in compensatory damages sought by Legion.

       4.      This Court’s exercise of personal jurisdiction over Valiant for purposes of this

action does not offend due process principles of minimum contacts.

       5.      Venue is proper in this Court.

       6.      All conditions precedent to the relief requested herein have been satisfied or

waived.

II.    The U.S. Army “MTCCS” Program:

       7.      Beginning in 2016, Cubic approached Legion about “teaming” with Cubic in its

pursuit of a prime contract with the Army Contracting Command in Orlando, Florida. Cubic

anticipated (correctly) that the Army Contracting Command would issue a Request for Proposals

for Solicitation No. W900KK15R0052 Mission Training Complex Capability Support (the

“MTCCS Program”).

       8.      Cubic intended to submit a proposal to act as one of the prime contractors on the

MTCCS Program. The MTCCS Program was a Multiple Award, Indefinite Delivery Indefinite

Quantity (“IDIQ”) contract with a ~ $975 million ceiling. More than one prime contract would be

awarded, which would entitle those successful prime contractors to thereafter compete with each

other for specific task orders issued during the multi-year term of the MTCCS Program.

       9.      The MTCCS Program included a small business participation goal of no less than

twenty percent (20%) of the awarded work to qualified small businesses.

       10.     Cubic greatly desired to demonstrate in its solicitation that its team had capabilities,

experience, and past performance at every Mission Training Complex (“MTC”) location


                                                  2
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 3 of 15 PageID 3




encompassed in the MTCCS Program. The problem, however, was that Cubic did not. It lacked

experience and past performance at a critical MTC in Hawaii. Cubic also required qualified small

businesses to meet the Small Business Participation Plan requirements of the MTCCS Program.

       11.    Legion had critical capabilities and experience relevant for the MTCCS Program.

Moreover, Legion had a track record of past and then-current performance at the MTC in Hawaii

that Cubic lacked. Legion also qualified as a small business for purposes of satisfying Cubic’s

small business participation goal. Thus, having Legion as an identified subcontractor on its team

ensured Cubic’s proposal for the MTCCS Program included small business qualifications and

demonstrated capability, experience and past performance across all MTC locations.           On

information and belief, Cubic was the only prime contractor candidate that could boast of

experience and performance at every MTC.

       12.    Thus, to enhance its competitive position and likelihood of a favorable award,

Cubic proposed that Legion team with Cubic to add Legion’s qualifications, experiences and

capabilities to Cubic’s solicitation. If the teaming proved successful and Cubic was awarded a

prime contract, the parties would negotiate a subcontract whereby Legion would provide work as

a subcontractor under Cubic as the prime.

III.   The Teaming Agreement Between Cubic and Legion

       13.    So important to Cubic were Legion’s small business qualification, capabilities,

experiences, and past performance that Cubic demanded Legion agree to “be exclusive” in teaming

with Cubic. Cubic insisted that Legion forego opportunities to simultaneously team at the

solicitation stage with other prime contractor candidates competing with Cubic for an award under

the MTCCS Program. In return, Cubic proposed to guarantee Legion a certain percentage of the




                                               3
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 4 of 15 PageID 4




small business participation goal “work-share” under the MTCCS Program. That guarantee was

unacceptable to Legion.

       14.     Legion limited its chances of becoming a subcontractor on the MTCCS Program

by teaming with only one prime contractor candidate. Unless Legion was teamed with a particular

prime contractor at the solicitation stage, it was understood by the parties that Legion stood little

chance of subsequently becoming a subcontractor for that contractor should it be awarded a prime

contract.

       15.     Legion therefore resisted Cubic’s request to team exclusively with Cubic.

Moreover, Legion insisted that it receive a guaranteed work-share of three percent (3%) of the

total contract value “across all task orders” awarded to Cubic under the MTCCS Program, not just

a percentage of the small business set aside work. Legion would be guaranteed to earn 3% of the

total contract value of all task orders awarded to Cubic regardless of whether Cubic assigned work-

share to Legion (thus, it was expected that Cubic would elect to allocate work-share to Legion).

       16.     To persuade Legion to team exclusively with it, on March 17, 2017, Cubic agreed

to Legion’s demand. Cubic represented: “We would not guarantee work share if Legion does not

guarantee exclusivity, but we would guarantee 3% work share across the board, inclusive of

Legion’s incumbent work, for Legion’s exclusivity.” Legion agreed, provided the 3% guarantee

was exclusive of incumbent work. Cubic thereafter agreed that the 3% guarantee was exclusive of

the incumbent work, and that agreement was subsequently incorporated into Attachment A of an

exclusive “Teaming Agreement” executed 10 days later on March 27, 2017. A copy of the

Teaming Agreement is attached hereto as Exhibit 1. Legion signed the Teaming Agreement in

reliance upon Cubic’s guarantee of 3% work share across all task orders, as documented in

Attachment A to the Teaming Agreement.



                                                 4
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 5 of 15 PageID 5




       17.        Although both parties participated in drafting the workshare and compensation

provision of Attachment A, the Teaming Agreement was drafted by Cubic. Notably, the first

version delivered to Legion for signature misstated in Attachment A that, if Cubic was awarded a

prime contract, Legion shall receive “. . . 3% of SB [small business] goal across all Task Orders

that Cubic pursues and wins.” When Legion pointed out that contradicted the guarantee term of

the agreement, Cubic acknowledged the mistake, described it as inadvertent, and then revised the

provision to correctly provide:

       Legion shall receive the following work-share allocations:

                  100% of incumbent work. 3% of total contract across all Task Orders
                  that Cubic pursues and wins. Not inclusive of Legion Systems, LLC’s
                  incumbent work.

That is the language that was ultimately incorporated in Attachment A of the executed Teaming

Agreement. (Exhibit 1, at Attachment A).

       18.        Teamed exclusively with Legion, Cubic submitted its proposal for the MTCCS

Program.     Featured prominently was Legion’s participation on the team and the aggregate

capabilities, experience and past performance of the team existing only because of Legion’s

presence on it.

       19.        Ultimately, on or about November 15, 2017, the Army Contracting Command –

Orlando awarded three full and open, unrestricted prime contracts for the MTCCS Program. Cubic

was awarded one of the prime contracts.

IV.    The Subcontract between Cubic and Legion

       20.        As   planned,   Cubic   and   Legion   thereafter   negotiated   an   “Indefinite

Delivery/Indefinite Quantity” (“IDIQ”) subcontract between them for the MTCCS Program (the




                                                 5
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 6 of 15 PageID 6




“Subcontract”). The Subcontract was executed effective February 22, 2018. A copy of the

Subcontract and a subsequent modification thereto is attached hereto as Exhibit 2.

       21.      The duration of the Subcontract is stated in Article 7, Period of Performance as

follows:

       The ordering period for this IDIQ Subcontract is projected to be: Date of
       award through 14 November 2022.
       The periof of performance for each Order shall be specified in the Order.
       22.      The guarantee remained in force. Attachment 5 of the Subcontract provides:

       Legion shall receive the following work-share allocations:

             100% of incumbent work. 3% of total contract across all Task Orders that
             Cubic pursues and wins. Not inclusive of Legion Systems, LLC’s
             incumbent work.

       23.      Article 31 of the Subcontract provides that, irrespective of the place of

performance, the Subcontract is governed by the federal common law of government contracts

except to the extent that law is not dispositive, in which event it is governed by the law of the State

of California without regard to its conflict of laws or choice of law provisions.

       24.      Article 55 of the Subcontract governing exclusivity provides, inter alia, that Legion

and Valiant are bound on an exclusive basis for the scope of work set forth in Attachment 5 except

to the extent other “suppliers” are needed to satisfy the requirements of the prime contract. No

such need existed or arose to use other suppliers or subcontractors to satisfy the requirements of

the prime contract.

V.     Valiant succeeds Cubic as a party to the Subcontract

      25.       Shortly after the Subcontract was executed, Valiant purchased from Cubic its rights

under the prime contract with Army Contracting Command - Orlando for the MTCCS Program.




                                                  6
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 7 of 15 PageID 7




Valiant became Cubic’s successor-in-interest under the prime contract and under the Subcontract

with Legion.

      26.      From the outset, Valiant wanted to itself perform the work-share in-house and

thereby avoid paying Legion.

V.     Valiant extends, breaches and repudiates the Subcontract.

      27.      Valiant was ultimately awarded at least two task orders under the MTCCS Program

with an aggregate contract value of ~ $211.6 million. Valiant did not allow Legion to bid on either

of these task orders. Legion does not know the full extent of the task orders awarded to Valiant,

because Valiant neglected or refused to share that information with Legion.

      28.      Later, Valiant inadvertently issued a request that Legion bid on a narrow, new

requirement. When Valiant subsequently attempted to retract the request, Legion objected.

Valiant relented and ultimately allocated that work to Legion, which totaled $598,082.00. The

allocation of this limited work to Legion is reflected in a task order modification, dated August

2019. A copy of “Modification 1” is attached hereto as Exhibit 3. That was the only work-share

allocated to Legion under the MTCCS Program.

      29.      Notwithstanding Valiant’s limited allocation of work as reflected in the task order

modification, it continued to refuse to allocate available work-share to Legion, despite Legion’s

reminders of the 3% guarantee to it. For its part, Legion at all material times remained ready,

willing and able to perform under the Subcontract.

      30.      Not only did Valiant refuse to allocate available work-share to Legion, but Valiant

also neglected or refused to inform Legion when and whether Valiant would pursue task orders.

As a result, to the extent Valiant chose not to pursue a specific Task Order, or was not successful

in winning the specific Task Order, Valiant kept Legion in the dark, causing Legion to miss any



                                                7
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 8 of 15 PageID 8




opportunity to join another teammate for that Task Order, as specficially promised by the

Subcontract at Attachment 5. Specifally, Subcontract Attachment 5 states as follows:

       If Cubic does not pursue a specific Task Order, Legion may join another
       teammate for that Task Order. Additionally, if Cubic is not successful in
       winning a specific Task Order, Legion may pursue joining the winning
       Prime Contractor’s team for that specific Task Order.


      31.      Eventually, as the MTCCS Program task order competitions progressed towards

completion, it became the case that Valiant would be unable during the remainder of the program

to allocate sufficient work-share to Legion to equal 3% of the total contract amount of all task

orders awarded to Valiant. In short, by electing to perform Legion’s work-share itself in-house

and/or by using another subcontractor even though Legion was ready, willing and able to perform,

Valiant put itself in a position that it would not be able to allocate work-share to Legion sufficient

to fully credit the amount of the guaranteed payment to Legion.

      32.      When Legion brought this to Valiant’s attention, Valiant repudiated its obligation

to allocate 3% of the work to Legion. Valiant also insisted that Legion renegotiate the Subcontract.

This demand to renegotiate breached Valiant’s promise that Legion would be guaranteed 3% of

the total contract across all task orders. Legion refused to do so.

      33.      On April 27, 2020, Legion requested a proposed payment schedule from Valiant to

pay the guaranteed amount due to Legion. Valiant refused to propose a payment schedule and

again repudiated its obligation under the Subcontract to pay Legion the amount equal to 3% of the

total contract value across all task orders Valiant was awarded under the MTCCS Program.

      34.      On information and belief, as of December 31, 2019, the total contract value of the

task orders awarded to Valiant was ~ $82.9 million, not including any other task orders awarded

to Valiant that Legion does not know about. Thus, Legion was entitled to payment of at least ~


                                                  8
 Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 9 of 15 PageID 9




$2.4 million under the Subcontract as of year-end 2019 (3% of $82.9 million). On information

and belief, the estimated total contract value of those task orders through the completion of the

MTCCS Program is ~ $211.6 million, meaning Legion is entitled to eventual payment of at least

~ $6.3 million (3% of $211.6 million) by the end of the program.

      35.      On May 11, 2020, Legion reminded Valiant of the vested amounts due to Legion

and proposed a payment plan starting with a $2.0 million payment on or before June 30, 2020.

Valiant refused and continued to repudiate its obligation to pay any guaranteed amount to Legion.

      36.      Over the course of Summer 2020, Legion continued its demands and attempted to

obtain a commitment from Valiant to a payment plan. Valiant stood by its prior repudiation of its

payment obligations under the Subcontract.

      37.      Notwithstanding its prior material breach and prior repudiation of its obligations

under the Subcontract, on August 19, 2020, Valiant attempted to terminate the Subcontract “for

convenience.” Even if termination of the Subcontract was still an available contract option for

Valiant after its material breach and unequivocal repudiation of its obligations, termination would

have no effect on the guaranteed payment amount due to Legion under the Subcontract.          Yet,

Valiant refuses and continues to repudiate its obligation to pay the guaranteed amount to Legion.

      38.      On information and belief, Valiant has recently entered into another subcontract

with a competitor of Legion at rates more favorable to Valiant. Moreover, Legion has allocated

work to the subcontractor that is within the scope of Attachment 5 to the Subcontract between

Legion and Valiant, and that Legion is ready, willing and able to perform.




                                                9
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 10 of 15 PageID 10




                                              Count I
                                     (Breach of the Subcontract)

       39.    Legion realleges Paragraphs 1 – 38 above, as if set forth fully herein.

       40.    As successor-in-interest to Cubic, Valiant is obligated to perform the duties of the

“Buyer” under the terms of the Subcontract. Those duties include: (1) allocating work-share to

Legion in a minimum amount equal to 3% of the total contract across all task orders awarded to

Valiant under the MTCCS Program or, alternatively, paying Legion an amount equal to 3% of the

total contract across all Task Orders awarded to Valiant under the MTCCS Program, and (2)

complying with the exclusivity provisions of Article 55 of the Subcontract.

       41.    Valiant breached the Subcontract by:

              a. failing and refusing to allocate work-share to Legion in a minimum amount

                  equal to 3% of the total contract across all task orders awarded to Valiant under

                  the MTCCS Program,

              b. failing, refusing and repudiating its obligation to pay Legion an amount equal

                  to 3% of the total contract across all task orders awarded to Valiant under the

                  MTCCS Program,

              c. insisting that Legion renegotiate the payment terms, in violation of the

                  Subcontract’s price guarantee,

              d. failing and refusing to comply with the exclusivity provisions of Article 55 of

                  the Subcontract by electing to perform the work itself and/or by using another

                  subcontractor.

       42.    Valiant’s breaches of and repudiation of its duties under the Subcontract each

constitute an independent and material breach of the Subcontract.




                                               10
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 11 of 15 PageID 11




       43.     Legion, at all times and in good faith, complied with the terms of the Subcontract,

and is owed the full amount of 3% of Valiant’s prime contract across all task orders.

       44.     As a direct and proximate result of Valiant’s breaches, Legion has been damaged.

       WHEREFORE, Plaintiff, Legion Systems, Inc., demands judgment against Defendant,

Valiant Global Defense Services, Inc., for damages in excess of $75,000.00, pre- and post-

judgment interest, costs, and such other and further relief as may be just and proper.

                                            Count II
                      (Breach of the Duty of Good Faith and Fair Dealing)

       45.     Legion realleges Paragraphs 1 – 38 above, as if set forth fully herein.

       46.     As successor-in-interest to Cubic, Valiant is obligated to perform the duties of the

“Buyer” under the terms of the Subcontract.

       47.     The Subcontract includes an implied covenant of good faith and fair dealing that

imposes obligations on both contracting parties that include the duty not to interfere with the other

party’s performance and not to act so as to destroy the reasonable expectations of the other party

regarding the fruits of the contract.

       48.     Legion had a reasonable expectation that Valiant would not act so as to destroy

Legion’s reasonable expection to be allocated 3% of the total contract across all task orders.

       49.     Valiant materially breached the duty of good faith and fair dealing by:

               a. withholding and refusing to allocate the guaranteed work-share to Legion,

               b. refusing and repudiating its duty to pay Legion an amount equal to 3% of the

                   total contract across all task orders awarded to Valiant,

               c. insisting that Legion renegotiate less favorable terms under the Subcontract,

               d. electing to itself perform work-share that should have been allocated to Legion,




                                                 11
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 12 of 15 PageID 12




                e. allocating work that could and should be performed by Legion to another

                   subcontractor,

                f. refusing or neglecting to inform Legion when it would pursue, or choose not to

                   pursue a task order,

                g. refusing or neglecting to inform Legion when it won or lost a task order

                   competition,

                h. scheming to deprive Legion of its right to receive benefits under the

                   Subcontract, and

                i. engaging in conduct that is objectively unreasonable and evidences bad faith

                   and ill will towards Legion.

          50.   Legion performed its duties under the Subcontract and stood ready, willing and able

to continue to perform at all material times.

          51.   As a direct and proximate result of Valiant’s breach of the duty of good faith and

fair dealing, Legion has been damaged.

          WHEREFORE, Plaintiff, Legion Systems, Inc., demands judgment against Defendant,

Valiant Global Defense Services, Inc., for damages in excess of $75,000.00, pre- and post-

judgment interest, attorneys’ fees and costs, and such other and further relief as may be just and

proper.

                                          Count III
                  (Alternative Claim for Wrongful Termination of Contract)

          52.   Legion realleges Paragraphs 1 – 38 above, as if set forth fully herein.

          53.   As successor-in-interest to Cubic, Valiant is obligated to perform the duties of the

“Buyer” under the terms of the Subcontract.




                                                  12
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 13 of 15 PageID 13




       54.     Valiant materially breached the Subcontract by improperly invoking the

termination for convenience clause as a pretext for its true motive, which was to try to cover for

its prior material breaches, and to get a better deal from a different subcontractor.

       55.     Legion performed its duties under the Subcontract and stood ready, willing and able

to continue to perform at all material times and is owed the full amount of 3% of Valiant’s prime

contract across all task orders.

       56.     As a direct and proximate result of Valiant’s breach of contract, Legion has been

damaged.

       WHEREFORE, Plaintiff, Legion Systems, Inc., demands judgment against Defendant,

Valiant Global Defense Services, Inc., for damages in excess of $75,000.00, pre- and post-

judgment interest, costs, and such other and further relief as may be just and proper.

                                          Count IV
                  (Alternative Claim for Bad Faith Termination of Contract)

       57.     Legion realleges Paragraphs 1 – 38 above, as if set forth fully herein.

       58.     As successor-in-interest to Cubic, Valiant is obligated to perform the duties of the

“Buyer” under the terms of the Subcontract.

       59.     The Subcontract includes an implied covenant of good faith and fair dealing that

imposes obligations on both contracting parties that include the duty not to interfere with the other

party’s performance and not to act so as to destroy the reasonable expectations of the other party

regarding the fruits of the contract.

       60.     Legion had a reasonable expectation that Valiant would not act so as to destroy

Legion’s reasonable expection to be allocated 3% of the total contract across all task orders.




                                                 13
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 14 of 15 PageID 14




       61.     Valiant materially breached the Subcontract in bad faith by improperly using the

termination for convenience clause as a pretext for its true motive, which was which was to try to

cover for its prior matieral breaches, and to get a better deal from a different subcontractor.

       62.     Valiant materially breached the Subcontract by abusing its discretion in its decision

to terminate it, allegedly for “convenience” when its true motive was to try to cover for its prior

material breaches, and to get a better deal from a different subcontractor.

       63.     Legion performed its duties under the Subcontract and stood ready, willing and able

to continue to perform at all material times.

       64.     As a direct and proximate result of Valiant’s breach of the duty of good faith and

fair dealing, Legion has been damaged.

       WHEREFORE, Plaintiff, Legion Systems, Inc., demands judgment against Defendant,

Valiant Global Defense Services, Inc., for damages in excess of $75,000.00, pre- and post-

judgment interest, reasonable attorneys’ fees and costs, and such other and further relief as may be

just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                                                Respectfully submitted,

                                                /s/ Ali V. Mirghahari
                                                Mahlon Barlow
                                                FL Bar No. 0871117
                                                mbarlow@sbwlegal.com
                                                mhbassistant@sbwlegal.com
                                                Ali V. Mirghahari
                                                Florida Bar No. 1003493
                                                amirghahari@sbwlegal.com
                                                avmassistant@sbwlegal.com


                                                  14
Case 8:20-cv-02321-CEH-CPT Document 1 Filed 10/02/20 Page 15 of 15 PageID 15




                                   SIVYER BARLOW & WATSON.
                                   401 E. Jackson Street, Ste. 2225
                                   Tampa, FL 33602
                                   Tel. (813) 221-4242
                                   Fax: (813) 227-8598

                                   -and-

                                   Norah Molnar (to seek admission pro hac vice)
                                   CORDATIS LAW LLP
                                   1011 Arlington Blvd., Suite 375
                                   Arlington, VA 22209
                                   Phone: (202) 342-2550
                                   nmolnar@cordatislaw.com




                                     15
